Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2021 has been entered.

Claim 5 was cancelled.  Claims 1 and 4 were amended.  Claim 14 was added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 1- 4, and 6  are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 10 of copending Application No. 15/864182 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application 15/864182 claims anticipate a 

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who has signed the disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3).

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Uchiyama et al. on claims 1-4 and 6 is maintained and modified to reflect the amendments to the claims.

Claims 1-4, 6, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2016/0211519) in view of Kameyama et al. (US 2005/0153210).
Regarding claims 1, 12 and 13, Uchiyama discloses a cathode comprising a cathode layer for all-solid-state batteries, wherein the cathode layer contains cathode active material particles [0009, 0010, 0045] and solid electrolyte particles [0045, 0050]; wherein at least one of the cathode active material particles and the solid electrolyte particles contain a phosphorus element (LiFePO4, LiMnPO4, LiCoPO4, LiNiPO4) [0041]; wherein the solid electrolyte particles are sulfide-based solid electrolyte particles [0045, 0050] but is silent towards wherein, in a photoelectron spectrum by X-ray photoelectron spectroscopy measurement of the cathode layer, a P peak intensity ratio (A/B), which is derived from the phosphorus element, of a signal intensity A at a binding energy of 131.6 eV to a signal intensity B at a binding energy of 133.1 eV, is larger than 0.58, 2.0 or less, or 1.55 or less, wherein a moisture content of the cathode active material particle is less than 70 ppm or less. 
Uchiyama further discloses heat treatment so that the remaining amount of impurities obstructing lithium ion conduction such as hydrated water is reduced in order to increase lithium In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	
	Kameyama teaches a non-aqueous secondary battery provided with a solid electrolyte
(Abstract) where the moisture contained in the positive electrode active material is 300 ppm or less [0017] including examples with moisture down to 100 ppm where the content of lithium carbonate and moisture in the positive electrode active material is controlled so that the expansion ratio of the battery can be suppressed to 4% or lower [0132-0142] with examples showing correlation between the decrease in expansion ratio with the moisture content (Table
5). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to control the carbonate content and reduce the moisture content to 300 ppm or less (including extrapolation to below 100 ppm) in the cathode active material of Uchiyama because Kameyama teaches the control of the content of lithium carbonate and moisture in the positive electrode active material provides for suppression of the expansion ratio of the battery.
 While the prior art does not explicitly teach a P peak intensity ratio, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) cathode layer disclosed in the prior art and the applicant.   As (the object) the cathode layer taught by the prior art and the applicant are identical within the scope of claim 1 and as supported by the specification where the P peak intensity ratio is reflective of significantly removing moisture contained in the composite active material to avoid oxidation of the phosphorus element, including using peroxo complex aqueous solutions, drying the particles, sintering, drying and mixing with the solid electrolyte particles so the reaction between the electrolyte and composite active material particles are suppressed thereby providing prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
	Regarding claims 2 and 3, Uchiyama discloses the cathode according to Claim 1, wherein the cathode layer contains composite active material particles comprising the cathode active material particles (active material composite powder) and a lithium ion conducting oxide (lithium niobate), the lithium ion conducting oxide coating at least part of the surface of the cathode active material particles [0045, 0080, 0092].  
Regarding claim 4, Uchiyama discloses the cathode according to Claim 1, wherein the sulfide-based solid electrolyte particles are particles selected from the group consisting of LiI-Li2S-P2S5, LiI-Li2O-Li2S-P2S5, LiI-Li2S-P2O5, LiI-Li3PO4-P2S5, Li2S-P2S5 and Li3PS4 [0050].  
Regarding claim 6, Uchiyama discloses an all-solid-state battery comprising: a cathode comprising a cathode layer, an anode comprising an anode layer, and a solid electrolyte layer 
Regarding claim 14, Uchiyama discloses the cathode according to Claim 1, wherein the sulfide-based solid electrolyte is Li3PS4, and wherein the cathode active material is LiNi1/3Co1/3Mn1/3O2 [0078].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Uchiyama does not require at least one of their composite powder and solid electrolyte particles contain a phosphorus element and while Uchiyama wants to reduce “hydrated water”, one of ordinary skill in the art would not appreciate the significance of residual amounts of moisture in the ppm range or a nexus between the A/B feature when a P element is present,
(b) Uchiyama emphasizes a moisture removal step of vacuum drying step which is omitted by Uchiyama, and
(c) Kameyama does not remedy the deficiencies of Uchiyama since there is no problem in Uchiyama that would be solved by Kameyama’s solution.

In response to Applicant’s arguments, please consider the following comments:
(a) As discussed in the rejection presented above and as addressed to the newly added claim 14, Uchiyama clearly recognizes the same sulfide based phosphorus containing solid electrolyte with the same cathode active material as claimed [0078].  As also clearly discussed in the rejection, Uchiyama further discloses drying, heat treatment steps so that the remaining amount of impurities obstructing lithium ion conduction such as hydrated water is reduced in order to increase lithium ion conductivity [0017, 0018] recognizing a result effective variable for the amount of impurities including water whether it is explicitly recognized to the ppm range or not In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) MPEP 716.02(d), 
(b) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vacuum drying) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be noted that the reference of Kameyama recognizes a vacuum drying process [0112], and
(c) As previously stated, Uchiyama recognizes drying and heat treatments to remove impurities such as hydrated water has a direct effect on lithium ion conductivity. Kameyama recognition of reducing moisture to a range of values within parts per million would be relevant to the teachings of Uchiyama as they are both directed towards the desire to reduce the reaction resistance cause by undesired reactions by the active material.  A skilled artisan would look to secondary teachings which recognizes the benefit of moisture control within the active material to minimize the potential for undesired reactions.

	
	 
	



Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727